SEABURY, J.
This is an action to recover damages for personal injuries alleged to have been caused by the negligence of the defendants. The mother of the plaintiff testified that glass from a window on the first or second floor of the premises No. 206 East Tenth street, borough of Manhattan, fell and struck the plaintiff. In their answer the defendants admitted that they owned the premises referred to, but denied that these premises were under their control. The evidence offered was insufficient to prove negligence on the part of the defendants, or to establish any fact from which negligence could properly be inferred. Margulies v. Beck, 130 N. Y. Supp. 159. Judgment reversed, and new trial ordered, with costs to appellants to abide the event. All concur.